KELLY, Judge.
James Reilly Woldseth appeals the order of the postconviction court denying his motion to vacate, set aside, or correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without comment the portion of the order denying Woldseth’s rule 3.850 motion; however, we agree with Woldseth that the postconviction court should have allowed him to amend his motion to include two additional claims of ineffective assistance of counsel. See Pritchett v. State, 884 So.2d 417 (Fla. 2d DCA 2004) (holding that the defendant was entitled to amend his postconviction motion with additional claims where the two-year statutory time period had not expired and the court had not yet ruled on the original claims); Ramirez v. State, 854 So.2d 805 (Fla. 2d DCA 2003) (holding that the trial court erred in failing to consider the merits of new claims in an amended rule 3.850 motion where the court had denied the motion in part but not entered a final order disposing of the original motion). Accordingly, we reverse in part and remand for further proceedings consistent with this opinion.
Affirmed in part, reversed in part, and remanded.
FULMER and CASANUEVA, JJ., Concur.